 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11 J.V. through his guardian ad litem,   )
   ANABEL FRANCO; B.K. through his       ) Case No. 2:15-cv-007895 JAK (MRWx)
12 guardian ad litem, CYNTHIA BROWN;     )
                                         ) FINAL JUDGMENT AND ORDER OF
   and all other students similarly situated,
13                                       ) DISMISSAL
                          Plaintiffs,    )
14        vs.                            ) JS-6
                                         )
15   POMONA UNIFIED SCHOOL               )
     DISTRICT; POMONA SPECIAL            )
16   EDUCATION LOCAL PLANNING            )
     AREA; ANA PETRO, CHRISTINE          )
17   GOENS, KAMERON SHIELDS,             )
     BEATRIZ KRIVAN, JENNIFER YALES, )
18   SELENE AMANCIO, BRIAN EL            )
     MAHMOUD, DANIELLA SOTO, MARY )
19   GARCIA, CINDY GREEN, ELAINE         )
     MARKOFSKI, SUPERINTENDENT           )
20   RICHARD MARTINEZ in his Official    )
     Capacity only, DOLORES MURILLO, and )
21   DOES 1-10,                          )
                                         )
22                        Defendants.
23

24

25

26

27

28
 1          Plaintiff J.V., a minor by and through his guardian ad litem, Anabel Franco;
 2 and Plaintiff B.K., a minor by and through his guardian ad litem, Cynthia Brown;

 3 Defendants Pomona Unified School District (“District”), Pomona Special Education

 4 Local Planning Area (“SELPA”), Cristine Goens, Kameron Shields, Beatriz Krivan,

 5 Jennifer Yales, Selene Amancio, Brian El Mahmoud, Daniella Soto, Mary Garcia,

 6 Cindy Green, Elaine Markofski, Dolores Murillo, and Superintendent Richard

 7 Martinez (collectively, “District Defendants”); and Defendant Ana Petro (“Defendant

 8 Petro”) entered into a Settlement Agreement dated May 11, 2017 (the “Agreement”),

 9 which has been approved by the Court. Based on the Agreement, IT IS HEREBY

10 ORDERED, ADJUDGED, AND DECREED:

11          1.    This Judgment incorporates by reference the definitions in the
12 Agreement, and all terms used herein shall have the same meanings as set forth in the

13 Agreement.

14          2.    Pursuant to Federal Rule of Civil Procedure 23(e), and due process, the
15 Court hereby finally approves the Agreement and finds that the settlement

16 consideration is fair and that said settlement is, in all respects, fair, just and

17 reasonable and adequate to the Injunctive Relief Class and Damages Settlement

18 Class.

19          3.    The Court further finds that the settlement consideration is fair, just and
20 reasonable and adequate with respect to the Individual Claims.

21          4.    The Court hereby awards an Attorneys’ Fee Award to Settlement Class
22 Counsel in the amount of $1,650,000.00. This amount shall be paid and distributed in

23 accordance with the provisions of the Agreement and the direction of counsel for

24 Plaintiffs.

25          5.    The Court hereby authorizes payment of Plaintiffs’ Individual Claims as
26 set forth in Section III of the Agreement.

27          6.    Except as to any individual claim of those persons who have validly and
28 timely requested exclusion from the Damages Settlement Class, the Court hereby
                                             1
 1 dismisses with prejudice and without costs (except as otherwise provided in the

 2 Agreement) the Litigation against District Defendants and Defendant Petro. As to

 3 those persons who have validly and timely requested exclusion from the Damages

 4 Settlement Class, the Court dismisses the Litigation without prejudice.

 5        7.     Plaintiffs as class representatives and each member of the Injunctive
 6 Relief Class and the Damages Settlement Class (except a member of the Damages

 7 Settlement Class who has obtained proper and timely exclusion from the settlement),

 8 and their respective heirs, executors, administrators, representatives, agents,

 9 attorneys, partners, successors, predecessors in interest, assigns, and any other

10 persons acting for or on behalf of Plaintiffs or an Injunctive Relief Class Member

11 and/or a Damages Settlement Class Member, will be deemed to have fully released

12 and forever discharged the District Defendants and Defendant Petro and their

13 respective agents, employees, representatives, successors, and assigns from the

14 Claims as alleged in the Litigation related to violations of the Americans With

15 Disabilities Act, Section 504 of the Rehabilitation Act, and the Unruh Act (“Class

16 Released Claims”).

17        Without limiting the foregoing, the Class Released Claims specifically extend
18 to claims that an Injunctive Relief Class Member and/or a Damages Settlement Class

19 Member does not know or suspect to exist as to the Class Released Claims in their

20 favor at the time that the settlement, and the releases contained therein, become

21 effective. This paragraph constitutes a waiver of, without limitation as to any other

22 applicable law, Section 1542 of the California Civil Code, which provides:

23        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
24        THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
25        HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
26        RELEASE, WHICH IF KNOW BY HIM OR HER MUST HAVE
27        MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
28        DEBTOR.
                                           2
 1 Plaintiffs as class representatives and each Injunctive Relief Class Member and

 2 Damages Settlement Class Member understand and acknowledge the significance of

 3 these waivers of California Civil Code Section 1542 and/or of any other applicable

 4 law relating to limitations on releases. In connection with such waivers and

 5 relinquishment, Plaintiffs and each Injunctive Relief Class Member and Damages

 6 Settlement Class Member acknowledge that they are aware that they may hereafter

 7 discover facts in addition to, or different from, those facts which they now know or

 8 believe to be true with respect to the subject matter of the settlement, but that it is

 9 their intention to release fully, finally and forever all Released Claims, and in

10 furtherance of such intention, the release of the Class Released Claims will be and

11 remain in effect notwithstanding the discovery or existence of any such additional or

12 different facts. This release does not apply to claims for breach of the Agreement.

13         8.    Plaintiffs in their individual capacities and their respective heirs,
14 executors, administrators, representatives, agents, attorneys, partners, successors,

15 predecessors in interest, assigns, and any other persons acting for or on behalf of

16 Plaintiffs will be deemed to have fully released and forever discharged the Released

17 Parties from the Released Claims. Without limiting the foregoing, the Released

18 Claims specifically extend to claims that Plaintiffs do not know or suspect to exist in

19 their favor at the time that the settlement, and the releases contained therein, become

20 effective. This paragraph constitutes a waiver of, without limitation as to any other

21 applicable law, Section 1542 of the California Civil Code, which provides:

22         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
23         THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
24         HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
25         RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE
26         MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
27         DEBTOR.
28
                                            3
 1 Plaintiffs understand and acknowledge the significance of these waivers of California

 2 Civil Code Section 1542 and/or of any other applicable law relating to limitations on

 3 releases. In connection with such waivers and relinquishment, Plaintiffs acknowledge

 4 that they are aware that they may hereafter discover facts in addition to, or different

 5 from, those facts which they now know or believe to be true with respect to the

 6 subject matter of the settlement, but that it is their intention to release fully, finally

 7 and forever all Released Claims, and in furtherance of such intention, the release of

 8 the Released Claims will be and remain in effect notwithstanding the discovery or

 9 existence of any such additional or different facts. This release does not apply to

10 claims for breach of the Agreement.

11         9.     The Direct Mail Notice provided to Damages Settlement Class Members
12 was the best notice practicable under the circumstances of the proceedings, and the

13 Class Notice satisfied federal and state laws as well as due process requirements.

14         10.    All Released Claims, as described in this Judgment or in the Agreement,
15 currently being asserted by or on behalf of any Injunctive Relief Class Member

16 and/or Damages Settlement Class Member in any forum are hereby permanently

17 enjoined, except as may be necessary to implement the settlement or comply with the

18 terms of the Agreement. Neither Plaintiffs nor any Injunctive Relief Class Member

19 and/or Damages Settlement Class Member, either directly, representatively or in any

20 other capacity, nor any person or entity allegedly acting on behalf of Injunctive Relief

21 Class Member and/or Damages Settlement Class Members, shall commence or

22 prosecute against District Defendants or Defendant Petro, or against any of the other

23 Released Parties, any action or proceeding in any court or tribunal asserting any of

24 the Released Claims as described in the Agreement, provided, however, that this

25 injunction shall not apply to individual claims of any Damages Settlement Class

26 Members who timely excluded themselves from the Settlement. This injunction is

27 necessary to protect and effectuate the settlement, this Judgment and Order, and the

28 Court’s flexibility and authority to effectuate this settlement and to preserve
                                             4
 1 Judgment and is ordered in aid of the Court’s jurisdiction and to protect its

 2 judgments.

 3        11.    The Stipulated Injunction provided in the Agreement shall be in force
 4 and effect for three years.

 5        12.    The Court hereby dismisses, on the merits and with prejudice, the
 6 Litigation, including all the Released Claims.

 7        13.    Without affecting the finality of this Judgment and Order, this Court
 8 retains continuing and exclusive jurisdiction of all matters relating to the

 9 modification, interpretation, administration, implementation, effectuation and

10 enforcement of this Judgment, the Stipulated Injunction, the Agreement and the

11 settlement.

12        IT IS SO ORDERED.
13

14 Dated: March 20, 2019                   __________________________________
                                           JOHN A. KRONSTADT
15                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5
